Citation Nr: 1503316	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  13-02 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for diabetes mellitus type II, to include as secondary to service-connected chronic pancreatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1982 to September 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In September 2013, the Veteran testified at a travel board hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

In his September 2013 travel board hearing, the Veteran testified that he was medically discharged from active service because he had chronic pancreatitis.  At the time, he was told that he would eventually be an insulin-dependent diabetic.  The Veteran testified that he received treatment for his diabetes at the North Little Rock, Arkansas VA Medical Center (VAMC).  The Board notes that in the July 2013 Form 646, the Veteran's representative noted that the AOJ used treatment reports from March 2008 through December 2012 to adjudicate the Veteran's claim.  On remand, all treatment records from the North Little Rock VAMC, from December 2012 to the present, should be obtained and associated with the Veteran's claims file.  The Veteran testified that he received treatment at the Central Arkansas Health Care Center.    

In the December 2012 Compensation and Pension (C&P) Diabetes Mellitus Examination report, the VA examiner opined that for the Veteran's chronic pancreatitis to cause diabetes mellitus, there would need to be a significant injury to his pancreas.  In his January 2013 VA Form 9, the Veteran wrote that the doctor who performed the endoscopic retrograde cholangiopancreatography (ERCP) test noted that the ducts inside the Veteran's pancreas were collapsed.  The December 2012 C&P examiner never addressed the significance of the Veteran's pancreatic ducts collapsing.  

Additionally, in November 2013, the Veteran's wife posted a question on a health-related website asking "does a person have to become a diabetic within a year of chronic pancreatitis diagnosis for it to be caused by the chronic pancreatitis?"  In response, Dr. A. S. M.D. replied that "generally, chronic pancreatitis (CP) can lead to diabetes due to lacking in production [and/or] secretion of insulin... the most probable cause of diabetes in your husband is CP."  A new VA opinion, from an endocrinologist, is necessary to determine the etiology of the Veteran's diabetes mellitus and whether it is related to his service-connected chronic pancreatitis.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his diabetes mellitus, to specifically include the Central Arkansas Health Care Center, from December 2012 to the present.  All requests for records and responses must be associated with the claims folder.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, notify the Veteran and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond.

2. After the completion of the foregoing, obtain an addendum opinion from an endocrinologist.  The claims file and a copy of this remand must be reviewed by the examiner.  The VA examiner should indicate in the report whether the claims file was reviewed.  

The endocrinologist is asked to address the following questions:

a. Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diabetes mellitus was proximately due to, or the result of, his service-connected chronic pancreatitis.  The endocrinologist is specifically requested to address the opinion from Dr. A. S. opining that "the most probable cause of diabetes in [the Veteran] is [chronic pancreatitis]."  Additionally, the endocrinologist should address the fact that the Veteran's pancreatic ducts were collapsed.  

The endocrinologist is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.

b. Whether it is at least as likely as not (50 percent probability or more) that the Veteran's diabetes mellitus was chronically aggravated beyond its natural progression by his service-connected chronic pancreatitis.  

The endocrinologist is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the baseline before the onset of the aggravation.

3. Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record.  If the endocrinologist finds it impossible to provide any part of the requested opinion without resorting to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made.

4. Upon completion of the above, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




